Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment, received 12/23/2019, has been entered. 
Claims 1-10 are presented for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 8, “having” should be changed to “has”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  On line 12, “to of the blue” should be changed to “to the blue”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 is indefinite because it is unclear if “a substrate” recited on line 2 of claim 7 is referring to the same “a substrate” recited in line 2 of claim 1.  Additionally, the limitations of claim 7 including “an encapsulation layer”, “a first moisture-blocking layer”, “a buffer layer”, and “a second moisture-blocking layer” are also unclear because it cannot be determined if they are referring back to the respective limitations recited in claim 1.  Claims 8-10 are indefinite because of their dependence on an indefinite claim.  Additionally, claim 9 is indefinite because it is unclear if “a buffer layer” recited in lines 9 and 11 is the same “buffer layer” recited earlier in the claim and written as “the buffer layer”.  Also, claim 10 is indefinite because it is unclear if “a buffer layer” refers to the earlier recited buffer layer. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonoyama et al. (US Pub. No. 2009/0278450 A1), hereafter referred to as Sonoyama.

As to claim 1, Sonoyama discloses a display panel (embodiment 1, figures 1-3, display panel 10), comprising:
a substrate (fig 3, 1);
at least two light-emitting units of different types (RGB units shown in figure 3) disposed over the substrate (1); and 
an encapsulation layer (layers 26-29), comprising:

a buffer layer (27rgb) disposed over the first moisture-blocking layer (26), wherein the buffer layer has different thicknesses corresponding to the light-emitting units of different types ([0070]); and 
a second moisture-blocking layer (29; [0091]) disposed over the substrate (1), covering the buffer layer (27rgb) and the first moisture-blocking layer (26).  

As to claim 3, Sonoyama discloses the display panel according to claim 1 (paragraphs above),
wherein materials for fabricating the first moisture-blocking layer and the second moisture-blocking layer both comprise one or more of an oxide of silicon, a nitride of silicon, and an oxide of aluminum ([0087] and [0091]). 

As to claim 4, Sonoyama discloses the display panel according to claim 1 (paragraphs above),
wherein methods for fabricating the first moisture-blocking layer and the second moisture-blocking layer both comprise one or more of a 

As to claim 7, Sonoyama discloses a method of fabricating a display panel according to claim 1 (figs 4-8), comprising:
providing a substrate (fig 5A, substrate 1);
forming at least two light-emitting units of different types over the substrate ([0118]); and 
forming an encapsulation layer over the light-emitting units of different types (fig 7J, encapsulation layer comprising 26-29), comprising:
forming a first moisture-blocking layer (fig 7J, layer 26) over the substrate (1), and the first moisture-blocking layer covers the light-emitting units of different types (RGB types);
forming a buffer layer (fig 8M, layer 27rgb) over the first moisture-blocking layer (26), and the buffer layer (27rgb) has different thicknesses corresponding to different light-emitting units of different types ([0070]); and 
forming a second moisture-blocking layer (fig 8O, 29) over the substrate (1), and the second moisture-blocking layer (29) extends and covers the buffer layer (27rgb) and the first moisture-blocking layer (26). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoyama in view of Park (US Pub. No. 2018/0151628 A1).

As to claim 2, Sonoyama discloses the display panel according to claim 1 (paragraphs above),
wherein the light-emitting units are one of a red light-emitting unit, a green light-emitting unit, and a blue light-emitting unit, and the display panel comprises a red light-emitting unit, a green light-emitting unit, and a blue light-emitting unit (fig 3, RGB units). 
Sonoyama does not disclose wherein a thickness of the buffer layer corresponding to the red light-emitting unit is less than a thickness of the buffer layer corresponding to the green light-emitting unit, and a thickness of the buffer layer corresponding to the green light-emitting unit is less than a thickness of the buffer layer corresponding to the blue light-emitting unit. 
Nonetheless, Park discloses wherein a thickness of the buffer layer corresponding to the red light-emitting unit is less than a thickness of the buffer layer corresponding to the green light-emitting unit, and a thickness of the buffer layer corresponding to the green light-emitting unit is less than 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the micro-cavities of the light-emitting units with the respective red, green and blue wavelengths of Sonoyama with the optimized thicknesses as taught by Park since this will allow for improvement in the light emission efficiency.  Specifically, the Applicant’s original disclosure indicates that the material of the buffer layer is obvious to one of skill in the art because the material for the buffer layer is not taught by the original disclosure, as such, the thicknesses of the buffer layer in the RGB sub-pixel regions would have also been obvious to determine by one of ordinary skill in the art at the time the application was effectively filed because the thicknesses of the optical buffer layer is dependent on the material used for the buffer layer. 

As to claim 8, Sonoyama discloses the method of fabricating the display panel according to claim 7 (paragraphs above),
wherein the light-emitting units are one of a red light-emitting unit, a green light-emitting unit, and a blue light-emitting unit, and the display 
Sonoyama does not disclose wherein a thickness of the buffer layer corresponding to the red light-emitting unit is less than a thickness of the buffer layer corresponding to the green light-emitting unit, and a thickness of the buffer layer corresponding to the green light-emitting unit is less than a thickness of the buffer layer corresponding to the blue light-emitting unit. 
Nonetheless, Park discloses wherein a thickness of the buffer layer corresponding to the red light-emitting unit is less than a thickness of the buffer layer corresponding to the green light-emitting unit, and a thickness of the buffer layer corresponding to the green light-emitting unit is less than a thickness of the buffer layer corresponding to the blue light-emitting unit ([0061], fig 4, buffer layers 291-293 corresponding to RGB sub-pixels). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the micro-cavities of the light-emitting units with the respective red, green and blue wavelengths of Sonoyama with the optimized thicknesses as taught by Park since this will allow for improvement in the light emission efficiency.  Specifically, the Applicant’s original disclosure indicates that the material of the buffer layer is obvious to one of skill in the art because the material for the buffer layer 

As to claim 10, Sonoyama in view of Park disclose the method of fabricating the display panel according to claim 8 (paragraphs above),
Sonoyama further discloses wherein the buffer layer of different thicknesses is fabricated by the following steps:
fabricating a buffer layer (fig 7L-8M, layer 27r) of a first thickness over the first moisture-blocking layer (layer 26) corresponding to the red light-emitting unit (red sub-pixel);
fabricating a buffer layer of a first thickness and a buffer layer of a second thickness over the first moisture-blocking layer corresponding to the green light-emitting unit (fig 7L-8M, layer 27g; material taught as the buffer layer is the same and therefore the arbitrary thickness limitation has been met); and
fabricating a buffer layer of a first thickness, a buffer layer of a second thickness, and a buffer layer of a third thickness over the first moisture-
Sonoyama does not disclose wherein a thickness of the buffer layer corresponding to the red light-emitting unit is less than a thickness of the buffer layer corresponding to the green light-emitting unit, and a thickness of the buffer layer corresponding to the green light-emitting unit is less than a thickness of the buffer layer corresponding to the blue light-emitting unit. 
Nonetheless, Park discloses wherein a thickness of the buffer layer corresponding to the red light-emitting unit is less than a thickness of the buffer layer corresponding to the green light-emitting unit, and a thickness of the buffer layer corresponding to the green light-emitting unit is less than a thickness of the buffer layer corresponding to the blue light-emitting unit ([0061], fig 4, buffer layers 291-293 corresponding to RGB sub-pixels). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the micro-cavities of the light-emitting units with the respective red, green and blue wavelengths of Sonoyama with the optimized thicknesses as taught by Park since this will allow for improvement in the light emission efficiency.  Specifically, the Applicant’s original disclosure indicates that the material of the buffer layer .

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoyama in view of Kim et al. (US Pub. No. 2019/0198782 A1), hereafter referred to as Kim. 

As to claim 5, Sonoyama discloses the display panel according to claim 1 (paragraphs above),
wherein the light-emitting units comprise:
a first electrode (fig 3, electrode 23) disposed over the substrate (1);
a hole injecting/transporting layer ([0081]) disposed over the first electrode (23);
a light-emitting layer ([0080]) disposed over the hole injecting/transporting layer ([0080]); and 

Sonoyama does not explicitly disclose a hole transporting layer disposed over a hole injecting layer. 
Nonetheless, Kim discloses a hole transporting layer disposed over a hole injecting layer ([0063]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form an organic functional light emission stack comprising the electrode, hole injecting, hole transporting, emission and second electrode in Sonoyama as taught by Kim since this will improve the injecting and transporting of holes in the organic emission layer.  

As to claim 6, Sonoyama discloses the display panel according to claim 5 (paragraphs above),
Sonoyama does not explicitly disclose wherein methods for fabricating the hole injecting layer, the hole transporting layer, and the light-emitting layer comprise an evaporation technique or a printing technique. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form an organic functional light emission stack comprising the electrode, hole injecting, hole transporting, emission and second electrode in Sonoyama as taught by Kim since this will improve the injecting and transporting of holes in the organic emission layer.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoyama in view of Park and further in view of Kang et al. (US Pub. No. 2010/0320446 A1), hereafter referred to as Kang.

As to claim 9, Sonoyama in view of Park disclose the method of fabricating the display panel according to claim 8 (paragraphs above),
Sonoyama discloses forming the buffer layer with three different thicknesses corresponding to the red, green and blue sub-pixels, however, does not disclose wherein a thickness of the buffer layer corresponding to the red light-emitting unit is less than a thickness of the buffer layer 
fabricating the buffer layer of a first thickness over the first moisture-blocking layer corresponding to the red light-emitting unit, the green light-emitting unit, and the blue light-emitting unit;
fabricating a buffer layer of a second thickness over the buffer layer of the first thickness corresponding to the green light-emitting unit and the blue light-emitting unit; and 
fabricating a buffer layer of a third thickness over the buffer layer of the second thickness corresponding to the blue light emitting unit. 
Nonetheless, Park discloses wherein a thickness of the buffer layer corresponding to the red light-emitting unit is less than a thickness of the buffer layer corresponding to the green light-emitting unit, and a thickness of the buffer layer corresponding to the green light-emitting unit is less than a thickness of the buffer layer corresponding to the blue light-emitting unit ([0061], fig 4, buffer layers 291-293 corresponding to RGB sub-pixels). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the micro-cavities of the 
Park does not disclose wherein forming the three thicknesses comprises forming a first layer in the RGB regions, a second layer in the GB regions and a third layer in the B region as claimed.  
Nonetheless, Kang discloses in figure 5 a fabrication method that includes forming a micro cavity effect control layer by forming a first layer in three regions, then a second layer in two region and then a third layer in the last region (fig 5, micro cavity effect control layer; [0033]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the buffer layer of Sonoyama in view of Park using the fabrication method taught by Kang 

Pertinent Art
US 2018/0358578; US 2007/0013302; and US 2018/0294439 are pertinent prior art references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/17/2021